Exhibit 10.1

 

AMENDMENT NO. 1 TO

SECURITIES PURCHASE AGREEMENT AND

INVESTOR RIGHTS AGREEMENT

 

This Amendment No. 1 to Securities Purchase Agreement and Investor Rights
Agreement (this “Amendment”) is entered into as of February 23, 2015, by and
between Giga-tronics Incorporated, a corporation organized in the State of
California (the “Company”), and Alara Capital AVI II, LLC, a Delaware limited
liability company (including its successors and assigns, the “Purchaser”).

 

RECITALS

 

A.     The Purchaser previously held warrants to acquire up to 1,017,405 shares
of common stock of the Company (the “Existing Warrants”). On February 16, 2015,
the Company and the Purchaser entered into a Securities Purchase Agreement and
Investor Rights Agreement, pursuant to which the Purchaser exercised the
Existing Warrants to purchase 824,435 of the 1,017,405 shares for which the
Existing Warrants were exercisable, and the Company issued to the Purchaser a
warrant (the “First Closing Warrant”) to purchase an additional 898,634 shares
of common stock of the Company.

 

B.     The Securities Purchase Agreement gave the Purchaser the right to receive
a Second Closing Warrant in connection with the further exercise of the Existing
Warrants. The Purchaser has committed to the further exercise of the Existing
Warrants as provided in this Amendment.

 

C.     Capitalized terms used and not separately defined in this Amendment shall
have the meanings given to them in the Securities Purchase Agreement.

 

In consideration of the above factors, the Company and the Purchaser hereby
agree as follows:

 

AGREEMENT

 

1.     Second Exercise of Existing Warrants. Pursuant to the terms of the
Securities Purchase Agreement, on the date hereof, the Purchaser agrees to
exercise the Existing Warrants for the purchase of 178,383 shares of common
stock of the Company (the “Second Exercise”).

 

2.     Issuance of New Warrants. In consideration of the Purchaser’s Second
Exercise of Existing Warrants for the purchase of the number of shares described
in section 1 above, the Company will issue to the Purchaser a new warrant for
the acquisition of the number of shares of common stock of the Company equal to
109% of the number of shares for which the Existing Warrants are being exercised
in the Second Exercise (the “Second Closing Warrant”), or 194,437 shares. Any
fractional share will be rounded to the nearest whole number of shares. The
exercise price for each share of the Company’s common stock under the Second
Closing Warrant will be $1.76. The Purchaser will pay to the Company a purchase
price of $0.125 per underlying share for the issuance of the Second Closing
Warrant.

 

3.     Second Closing. The consummation of the Second Exercise is referred to as
the “Second Closing”). The parties shall complete the Second Closing on February
17, 2015, or as soon thereafter as practicable (the “Second Closing Date”). The
Second Closing shall take place remotely by facsimile transmission or other
electronic means as the parties may mutually agree.

  

 
-1-

--------------------------------------------------------------------------------

 

 

4.     Form of Payment. Unless otherwise agreed to by the Company and Purchaser,
on the Second Closing Date, (1) the Company shall issue the Second Closing
Warrant and (2) Purchaser shall wire the exercise price for shares being
acquired by the Second Exercise of the Existing Warrants and the purchase price
for the Second Closing Warrant, in United States dollars and in immediately
available funds, in accordance with the Company’s written wire transfer
instructions. Those amounts are:

 

Exercise price under Existing Warrants

  $ 255,088  

Purchase price for Second Closing Warrant

    24,305  

Total

    279,393  

 

5.     Form of Second Closing Warrant. The form of the Second Closing Warrant
shall be substantially the same as the form of the First Closing Warrant,
revised to reflect the specific terms above. The Second Closing Warrant shall be
dated the date of this Amendment and shall expire on the fifth anniversary of
the date of this Amendment.

 

6.     Second Closing Warrant as a “New Warrant.” The Second Closing Warrant is
a “New Warrant” for purposes of the Securities Agreement and the Investor Rights
Agreement. The Second Closing Warrant shall have the benefit of the Investor
Rights Agreement to the extent provided therin.

 

7.     Unexercised Existing Warrants. The parties acknowledge that, after giving
effect to the Second Exercise, the Existing Warrants remain unexercised for
14,587 shares of common stock of the Company, subject to the expiration dates
set forth in the documentation of the Existing Warrants. Nothing in this
amendment is intended to extend any of the expiration dates of the Existing
Warrants, including any expiration date that may have passed.

 

8.     Continuing Effect. As amended by this Amendment, the Securities Purchase
Agreement and the Investor Rights Agreement shall remain in full force and
effect.

 

 
-2-

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to
Securities Purchase Agreement and Investor Rights Agreement to be duly executed
by their respective authorized signatories as of the date first indicated above.

 

 

Giga-tronics Incorporated 

 

 

 

 

 

 

 

By: 

/s/ John Regazzi  

 

Name: John Regazzi 

 

Title: President and Chief Executive Officer 

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK PURCHASER’S SIGNATURE PAGE FOLLOWS]


  

 
-3-

--------------------------------------------------------------------------------

 

 

[SIGNATURE PAGE OF PURCHASER]

 

 

 

 

PURCHASER:  

 

        Alara Capital AVI II, LLC, a Delaware limited liability company  

 

 

 

 

 

By: 

/s/ Darren C. Wallis   

 

 

Name:  Darren C. Wallis 

 

  Title: Managing Member      

Address for Notice:

c/o AVI Partners, LLC

555 E. Lancaster Avenue

Suite 520

Radnor, PA 19087

Telephone No.: (610) 860-6660
E-mail Address: dwallis@avipartners.com

Attention: Darren C. Wallis, Managing Member

  

Delivery Instructions:

(if different than above)

 

c/o _______________________________

Street: ____________________________

City/State/Zip: ______________________

Attention: __________________________

Telephone No.: ______________________

 

 

-4-